NUMBER 13-09-00407-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



TWO HUNDRED EIGHTY-EIGHT THOUSAND 
NINE HUNDRED FORTY ($288,940.00)
DOLLARS IN U.S. CURRENCY,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 105th District Court of Kleberg County, Texas.



MEMORANDUM OPINION

 
Before Justices Yañez, Benavides, and Vela

Memorandum Opinion Per Curiam

 The parties to this appeal have filed a joint motion asking the Court to dismiss this
appeal.  According to the motion, the parties have reached an agreement to settle and
compromise their differences.  They ask this Court to render judgment effectuating the
parties' agreement, or in the alternative, set aside the trial court's judgment without regards
to the merits and remand the case to the trial court for rendition of judgment in accordance
with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(A), Tex. R. App. P.
42.1(a)(2)(B).
	The parties' motion to set aside the trial court's judgment and remand the case to
the trial court is GRANTED.  Accordingly, we vacate the trial court's judgment without
regard to the merits, and REMAND this case to the trial court for rendition of judgment in
accordance with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  In accordance
with the agreement of the parties, costs are taxed against the party incurring same.   See
Tex. R. App. P. 42.1(d).
									PER CURIAM

Memorandum Opinion delivered and
filed this the 8th day of October, 2009.